

EXHIBIT 10.3
 


STOCK OPTION AGREEMENT
 
This Stock Option Agreement (this “Option Agreement”) is entered into as of
March 31, 2006 between WEB.COM, INC., a Minnesota corporation (the “Company”)
and JOSEPH A. NEWCOMB (“Executive”).
 
Executive and the Company are parties to an employment agreement dated of even
date herewith (the “Employment Agreement”).
 
In accordance with the Employment Agreement, in connection with Executive’s
entering into employment with the Company, Executive is to receive a stock
option grant with respect to one hundred thousand (100,000) shares of the common
stock, $0.01 par value per share, of the Company (the “Common Stock”).
 
Therefore, the parties agree as follows:
 
1.  Grant of Incentive Stock Option. The Company hereby grants to Executive the
right and option to purchase from the Company, on the terms and subject to the
conditions set forth in this Option Agreement, 100,000 shares of Common Stock
(such shares, the “Option Shares”; such option, the “Option”). The date of grant
of the Option (the “Grant Date”) is March 31, 2006. The Option is intended to
constitute an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended.
 
2.  Exercise Price of the Option. The exercise price for the Option Shares is
$5.93 per share, the closing price of the Common Stock on the NASDAQ National
Market on the Grant Date as reported by Nasdaq National Market System (the
“Exercise Price”).
 
3.  Vesting of the Option. The Option Shares granted under this Option Agreement
are immediately exercisable and fully-vested.
 
4.  Method of Exercise of Option.
 
(a)  To the extent then exercisable, Executive may exercise the Option in whole
or in part; except that no single exercise of the Option is to be for less than
100 Option Shares, unless at the time of the exercise, the maximum number of
Option Shares available for purchase under the Option is less than 100 Option
Shares. In no event is the Option to be exercised for a fractional share of
Common Stock.
 
(b)  To exercise the Option, Executive shall give written notice to The Company
stating the number of shares for which the Option is being exercised and the
intended manner of payment. The date of this notice shall be the exercise date.
The notice must be accompanied by payment in full of the aggregate Exercise
Price, either by cash, check, note or any other instrument acceptable to the
Compensation Committee. Payment in full or in part may also be made in the form
of shares of Common Stock already owned by Executive based, in each case, on the
Market Price of the shares of Common Stock on the date the Option is exercised;
except that in no event is payment in full or in part for the exercise of an
Option to be made with any Option Shares that, as of the date of exercise of the
Option, have been owned by Executive less than six months. If the payment is in
the form of shares of Common Stock, then the certificate or certificates
representing the those shares must be duly executed in blank by Executive or
must be accompanied by a stock power duly executed in blank suitable for
purposes of transferring those shares to the Company. Fractional shares of
Common Stock will not be accepted in payment of the purchase price of Option
Shares. The Company shall not issue Option Shares until full payment for them
has been made.
 

--------------------------------------------------------------------------------


(c)  As soon as practicable upon the Company’s receipt of Executive’s notice of
exercise and payment, the Company shall direct the due issuance of the shares so
purchased.
 
(d)  As a further condition precedent to the exercise of this Option in whole or
in part, Executive shall comply with all regulations and the requirements of any
regulatory authority having control of, or supervision over, the issuance of the
shares of Common Stock and accordingly shall execute any documents that the
Board of Directors of the Company (the “Company Board”), in its sole discretion,
deems necessary or advisable to effect such compliance.
 
(e)  In the case of Executive’s death, the Option, to the extent exercisable,
may be exercised by the executor or administrator of Executive’s estate or by
any person or persons who have acquired the Option directly from Executive by
bequest or inheritance.
 
5.  Non-Transferability of Options. Executive shall not assign or transfer the
Option, other than by will or the laws of descent and distribution. During
Executive’s lifetime, only Executive (or, in the event of legal incapacity or
incompetency, Executive’s guardian or legal representative) may exercise the
Option. Notwithstanding the foregoing, however, Executive, with the approval of
the Compensation Committee, may transfer the Option for no consideration to or
for the benefit of Executive’s Immediate Family (including, without limitation,
to a trust for the benefit of Executive’s Immediate Family or to a partnership
or limited liability company for one or more members of Executive’s Immediate
Family, subject to such limits as the Compensation Committee may establish, and
the transferee(s) shall remain subject to all the terms and conditions
applicable to the Option prior to transfer. The term “Immediate Family” means
Executive’s spouse, parents, children, stepchildren, adoptive relationships,
sisters, brothers and grandchildren (and, for this purpose, shall also include
Executive).
 
6.  Termination of Option. 
 
(a)  This Option Agreement and any portion of the Option not either terminated
or already exercised will terminate automatically and without further notice at
the close of business on the earliest of the following dates: (i) thirty (30)
days following the termination of Executive’s employment for any reason; or (ii)
in any event, the tenth (10th) anniversary of the Grant Date.
 
(b)  In no event may the Option be exercised, in whole or in part, after
termination.
 
2

--------------------------------------------------------------------------------


7.  Investment Representations. The Company may require Executive, as a
condition of exercising the Option, to give written assurances in substance and
form satisfactory to the Company to the effect that Executive is acquiring the
Option Shares for Executive’s own account for investment and not with any
present intention of selling or otherwise distributing them, and to such other
effect as The Company deems necessary or appropriate in order to comply with
applicable federal and state securities laws.
 
8.  Registration of Option and Option Shares. As soon as practicable after the
date hereof, the Company shall file a registration statement on Form S-8 under
the Securities Act of 1934, as amended, to register the resale of the Option
Shares.
 
9.  Compliance with Law. The Option is subject to the requirement that, if at
any time counsel to the Company determines that the listing, registration or
qualification of the Option Shares upon any securities exchange or under any
state or federal law, or the consent or approval of any governmental or
regulatory body, is necessary as a condition of, or in connection with, the
issuance or purchase of the Option Shares, then the Option may not to be
exercised, in whole or in part, unless the listing, registration, qualification,
consent or approval has been effected or obtained on conditions acceptable to
the Compensation Committee. Nothing in this Option Agreement will be deemed to
require the Company to apply for or to obtain the listing, registration,
qualification, consent or approval.
 
10.  Recapitalization. If the outstanding shares of Common Stock are changed
into or exchanged for a different number or kind of shares or other securities
of the Company by reason of any recapitalization, reclassification, stock split,
stock dividend, combination, subdivision or similar transaction, then, subject
to any required action by the Company’s shareholders, the number and kind of
Option Shares and the Exercise Price for the Option Shares are to be
proportionately adjusted; except that no fractional Option Shares are to be
issued or made subject to the Option in making the foregoing adjustments. All
adjustments made by the Compensation Committee under this paragraph 10 will be
final, conclusive and binding upon Executive.
 
11.  Reorganization. If, while all or any portion of the Option remains
exercisable, the Company proposes to merge or consolidate with another
corporation, whether or not the Company is to be the surviving corporation, or
if the Company proposes to liquidate or sell or otherwise dispose of
substantially all of its assets or substantially all of the outstanding shares
of Common Stock are to be sold, then the Compensation Committee may, in its sole
discretion, either (i) make appropriate provision for the protection of the
Option by the substitution on an equitable basis of (A) appropriate stock of the
surviving corporation or its parent in the merger or consolidation, or other
reorganized corporation that will be issuable in respect to the Option Shares
then exercisable, or (B) any alternative consideration as the Compensation
Committee, in good faith, may determine to be equitable in the circumstances;
and, in either case, require in connection therewith the surrender of the Option
so replaced; or (ii) upon written notice to Executive, provide that the
unexercised (but exercisable) portion of the Option must be exercised within a
specified number of days of the date of such notice or it will be terminated. In
any such case, the Compensation Committee may, in its discretion, accelerate the
date on which the Option, in whole or in part, becomes exercisable.
 
3

--------------------------------------------------------------------------------


12.  Rights as Shareholder. Neither Executive nor any executor, administrator,
distributee or legatee of Executive’s estate will have any of the rights or
privileges of, a shareholder of the Company in respect of any of the Option
Shares unless and until those Option Shares have been fully paid and
certificates representing those Option Shares have been endorsed, transferred
and delivered, and the name of Executive (or of Executive’s personal
representative, administrator, distributee or legatee of Executive’s estate) has
been entered as the shareholder of record on the Company’s books.
 
13.  Withholding of Taxes. The Company’s obligation to deliver Options Shares
upon exercise of the Option is subject to Executive’s satisfaction of any
applicable federal, state and local income and employment tax and withholding
requirements in a manner and form satisfactory to the Company.
 
14.  No Special Employment Rights. No provision in this Option Agreement will be
deemed to grant to Executive any right with respect to Executive’s continued
employment with, or other engagement by, the Company or any subsidiary, parent
or affiliate or interfere in any way with the ability of the Company or any
subsidiary, parent or affiliate at any time to terminate Executive’s employment
or other engagement or to increase or decrease Executive’s compensation from the
rate in existence at the Grant Date.
 
15.  Other Employee Benefits. The amount of any compensation deemed to be
received by Executive as a result of the exercise of the Option or the sale of
Option Shares received upon the exercise will not constitute “earnings” with
respect to which any other benefits of Executive are determined, including,
without limitation, benefits under any pension, profit sharing, life insurance
or salary continuation plan.
 
16.  Interpretation of this Option Agreement. All decisions and interpretations
made by the Company Board or the Compensation Committee with regard to any
question arising under this Option Agreement will be binding and conclusive on
the Company and Executive and any other person entitled to exercise the Option
as provided for in this Option Agreement.
 
17.  Choice of Law. This Option Agreement is to be governed by the internal law,
and not the laws of conflicts, of the State of Georgia.
 
18.  Successors and Assigns. Subject to paragraph 5, this Option Agreement is to
bind and inure to the benefit of and be enforceable by Executive, the Company
and their respective heirs, executors, personal representatives, successors and
assigns.
 
19.  Notices. Any notice provided for in this Option Agreement must be in
writing and is to be either personally delivered, sent by reputable overnight
carrier or mailed by first class mail, return receipt requested, to the
recipient at the address indicated as follows:
 
Notices to Executive:
 
Joseph A. Newcomb
1048 Diamond Crest Ct.
Santa Barbara, CA 93110


4

--------------------------------------------------------------------------------


Copy to:


Joseph A. Newcomb
Web.com, Inc.
303 Peachtree Center Ave., Suite 500
Atlanta, GA 30303
_


Notices to The Company:
 
Web.com, Inc.
303 Peachtree Center Avenue
Suite 500
Atlanta, Georgia 30303
Attn: Chief Executive Officer


or any other address or to the attention of any other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Option Agreement will be deemed to have been given when so
delivered, sent or mailed.
 
20.  Severability. Whenever possible, each provision of this Option Agreement is
to be interpreted in a manner as to be effective and valid under applicable law,
but if any provision of this Option Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any particular
jurisdiction, that invalidity, illegality or unenforceability is not to affect
any other provision or any other jurisdiction, and this Option Agreement shall
be reformed, construed and enforced in the particular jurisdiction as if the
invalid, illegal or unenforceable provision had never been contained herein.
 
21.  Complete Agreement. This Option Agreement embodies the complete agreement
and understanding between the parties with respect to the subject matter hereof
and effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, that
may have related to the subject matter hereof in any way.
 
22.  Amendment and Waiver. Subject to the next sentence, the provisions of this
Option Agreement may be amended or waived only with the prior written consent of
the Company and Executive, and no course of conduct or failure or delay in
enforcing the provisions of this Option Agreement is to affect the validity,
binding effect or enforceability of this Option Agreement. The Company
unilaterally may waive any provision of this Option Agreement in writing to the
extent that the waiver does not adversely affect the interests of Executive
under this Option Agreement, but the waiver is not to operate as or be construed
to be a subsequent waiver of the same provision or a waiver of any other
provision of this Option Agreement.
 
[ SIGNATURE PAGE TO FOLLOW ]
 


 
5

--------------------------------------------------------------------------------



The parties are signing this Option Agreement as of the date stated in the
introductory clause.
 
WEB.COM, INC.






By:  /s/ Jonathan B. Wilson
Name:  Jonathan B. Wilson
Title:  Senior Vice President




/s/ Joseph A. Newcomb
Joseph A. Newcomb
 
 
 
6

--------------------------------------------------------------------------------

